DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/29/21 and 7/22/21 have been entered.
Claims 1-7, 9-13 and 17-20 are pending as amended on 7/22/2021.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 has been amended to recite “wherein a polymer content in the pellets consists of one more thermoplastic elastomers having polyamide segments…”
It is not clear whether, in view of the amendment to the claims, polymers other than thermoplastic elastomers having polyamide segments are excluded from the recited pellets. In a first interpretation, the recited pellets could have more than one “polymer content,” e.g., a first polymer content and a second polymer content, wherein “a polymer content” (e.g., a first polymer content) consists of (i.e., excludes any polymer other than) thermoplastic elastomer(s) having polyamide segments, while a second polymer content is open-ended, and does not exclude polymers other than thermoplastic polyamide elastomers.
In a second (conflicting) interpretation, “a polymer content in the pellets” is meant to refer to the entire polymeric component of the pellets, in which case, any polymer material which is not thermoplastic elastomer(s) having polyamide segments would be excluded from the recited pellets. 
The first interpretation set forth above is more consistent with the broadest reasonable interpretation of the claim language, while the second interpretation above is consistent with Applicant’s arguments (see remarks filed 7/22/2021, p 7, stating that the amendment overcomes Keppeler, because Keppeler requires polylactic acid in the pellets). In view of Applicant’s arguments and in the interest of compact prosecution, the claims have been interpreted according to the second interpretation above. However, the claims should be amended to improve clarity. 
For example, Applicant could consider amending line 10 of claim 1 by replacing “a” with “the” (i.e., to recite “wherein the polymer…”). Such an amendment would also require providing antecedent basis for “the polymer” earlier in the claim. For example, Applicant could replace lines 3-4 of claim 1 with “adding a blowing agent to a suspension of pellets of a polymer in a suspension medium;” in order to provide antecedent basis for “the polymer” recited in line 10. The examiner notes that Applicant is not limited to adopting the above suggestion for improving clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein).
As to claims 1, 2, 6, 7 and 20, Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001]. In particular, Takano exemplifies a batchwise process for producing foam particles of Pebax 5533 [0139], which is a thermoplastic elastomer having polyamide segments, as presently recited. The exemplified pellets do not contain any other type of polymer, and therefore, a polymer content in Takano’s foam particles “consists of” the thermoplastic polyamide elastomer.
Takano teaches impregnating resin particles with a blowing agent using a known outline [0089], and teaches a wet impregnation method as an example of an outline of impregnating a blowing agent into resin particles [0089-90]. In the wet impregnation method disclosed by Takano, resin particles are dispersed in water (corresponding to the presently recited suspension medium) in an autoclave to form a dispersion (corresponding to the presently recited suspension of pellets in suspension medium), and blowing agent is fed under pressure into the dispersion (corresponding to the presently recited step of adding a blowing agent to a suspension of pellets in a suspension medium). Takano exemplifies a wet impregnation method wherein butane (C4 hydrocarbon) blowing agent is added to a suspension of Pebax 5533 (thermoplastic polyamide elastomer) in water [0139].
Takano teaches that when the impregnation temperature (corresponding to the presently recited “IMT”) is low, the time needed for impregnating blowing agent into particles is long and production efficiency is reduced, yet when impregnation temperature is high, resin particles are mutually fused to generate bonded particles [0100]. Takano teaches a preferred IMT of 70-110 C [0100], and exemplifies an IMT of 110 C [0139], which falls within the presently claimed range of 80-180 C). 
As to the presently recited “IMP,” Takano teaches feeding blowing agent under pressure into the dispersion and impregnating the blowing agent into the resin particles [0090]. The process exemplified in [0139] is carried out “sealed in a pressure container.” Therefore, Takano teaches impregnating the pellets with blowing agent at an impregnation pressure (in a closed pressure vessel), as presently recited. 
As to the presently recited depressurizing step, Takano exemplifies slowly depressurizing the sealed pressure container [0133] and taking expandable particles out from the pressure container [0134], which corresponds to the presently recited step of depressurizing the suspension by emptying the pressure vessel. [Takano fails to explicitly teach that the depressurizing step is performed “with a depressurization device,” however, the presently recited “device” is not limited to any particular structure. Therefore, the opening (and opening mechanism) of Takano’s pressure container, through which pressure is slowly released and expandable particles are emptied, is considered a “depressurization device” as presently recited.] Takano further teaches that the depressurizing is immediately followed by expansion to obtain foam particles [0134], and therefore, Takano discloses a process which includes depressurizing the suspension “to obtain foam particles,” as presently recited. 
As to claims 3 and 4, as evidenced by the instant specification (Table 1), Pebax 4033 has a nitrogen content of 3.4%, and has a Vicat softening temperature of 131 C, while Pebax 7233 has a nitrogen content of 6.6%, and has a Vicat softening temperature of 164 C. Pebax 5533 has a polyamide content and properties between those of Pebax 4033 and 7233 (see trend in instant Table 1 showing that as the Pebax product number increases, proportion of PA block, N%, and Vicat temperature increase). Therefore, there is reasonable basis to conclude that the Pebax 5533 exemplified by Takano has a nitrogen content within a range of 3.4-6.6% (i.e., within the claimed range) and Vicat softening temperature within a range of 131-164 C (i.e., within the claimed range).
As to claim 9, the presently recited step of “heating the suspension” (i.e., prior to the step of “keeping the suspension” at a particular temperature for a particular duration) is not limited to any particular temperature or duration. Takano discloses impregnating by heating and holding at 110 C for 5 hours [0139]. In the process disclosed by Takano, the final 2 to 100 minutes of the 5 hours at 110 C corresponds to the presently recited step of “keeping the suspension from 2 C above IMT to 5 C below IMT” while the first portion of Takano’s 5 hours at 110 C corresponds to the presently recited step of “heating the suspension.” 
As to claims 17 and 19, Takano teaches that the particles obtained in example 5a have a bulk density of 0.05 g/cm3, which corresponds to 50 kg/m3 (within the claimed range), and a resilience of 64% (i.e., within the claimed range). 
As to claim 18, Takano teaches a step of fusing the foam particles with steam to obtain an expanded molded article [0135] (which corresponds to a foam molding as presently recited). 


Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein).
The rejection over Takano under 35 USC 102 is incorporated here by reference. 
Takano teaches that an average diameter of the resin particles is preferably 0.5 to 1.5 mm [0078]. Takano teaches that at smaller diameters, holdability of a blowing agent (expandability) deteriorates, while at larger diameters, filling property in a mold 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of Takano utilizing any appropriate particle diameter in order to achieve the desired balance of properties, including a particle size corresponding to an average weight within the presently claimed range of 1-50 mg/particle. [Given the disclosure in the present specification - page 2 - that a preferred average amide elastomer particle diameter is from 0.2 to 10 mm while the preferred average mass is 1 to 50 mg, there is reasonable basis to conclude that the amide elastomer resin diameter disclosed by Takano corresponds to an average mass within the presently recited range.]

Claims 1-7, 9-11, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) in view of Mair et al (EP 2336225; previously included machine translation cited herein).
As to claims 1, 2, 6, 7, 10, 11, 13 and 20, Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001]. 
Takano teaches producing expandable particles using a “known outline,” [0089], naming wet impregnation and dry impregnation methods as examples of known outlines for impregnating a blowing agent into a resin particle [0090-91]. Takano teaches in [0090] that the “wet impregnation method” involves dispersing resin particles in water (corresponding to a suspension of pellets in a “suspension medium,” as presently recited in claims 1 and 6) in an autoclave (corresponding to a closed pressure vessel, as recited in claims 1 and 20), and feeding a blowing agent under pressure into the dispersion (corresponding to “adding a blowing agent” to the suspension, as presently recited in claim 1). Takano names inorganic gases (such as nitrogen) and aliphatic hydrocarbons such as propane, butane and pentane as preferable blowing agents [0095], which are hydrocarbons having 3-5 carbon atoms as recited in claim 7. 
Takano teaches that the base resin “may contain” other resins (such as olefin-based elastomer) [0064]. However, the inclusion of resins other than the amide-based elastomer taught by Takano in [0064] is clearly optional (in view of the word “may”), and Takano’s exemplified particles do not include resins other than amide-based elastomer. Therefore, Takano teaches a process wherein a polymer content in the pellets consists of thermoplastic elastomer having polyamide segments, as presently recited. In particular, Takano exemplifies Pebax amide elastomers (see, e.g., [0136] – Pebax 4033 and [0139] – Pebax 5533), which are elastomers which comprise PEBA as recited in claim 2.
With regard to the presently recited impregnation temperature “IMT,” Takano teaches that when the impregnation temperature (corresponding to the presently recited “IMT”) is low, the time needed for impregnating blowing agent into particles is long and 
While Takano generally teaches the suitability of a wet impregnation method in [0090 and 0092], and provides general guidance that the blowing agent is fed “under pressure” into the dispersion, Takano fails to provide substantial guidance with regard to selection of suitable wet impregnation pressure. 
Mair teaches a process for producing foam particles which contains steps according to the wet impregnation process outlined by Takano, in that Mair’s process comprises (see abstract) preparing a suspension of polymer particles in a suspending medium (preferably water [0023]), impregnating the suspended particles with a blowing agent (butane and nitrogen both disclosed as preferable [0032]), and releasing (depressurizing) the suspension to obtain foam particles ([0041]). Similar to Takano’s teaching in [0064] that the method is suited for mixtures of resins including both amide elastomer and olefin elastomer, Mair teaches that the polyolefin may be blended with another type of thermoplastic material, such as polyamides [0019]. Given the similarities in the wet impregnation methods disclosed in Takano and Mair, and given that both Takano and Mair teach that the method is suited for mixtures of amides and olefin, the 
Mair teaches that the described process shows advantages including higher surface smoothness of the particles (and subsequently obtained moldings) and higher abrasion resistance of the particles, leading to increased process stability during the molding process [0096]. Mair further discloses a cooling step which produces expanded particles with a narrow particle size distribution [0051-52], [0010-11]. Therefore, when preparing expanded particles via wet impregnation of elastomer particles in an aqueous suspension with nitrogen or hydrocarbon as a blowing agent, the person having ordinary skill in the art would have been motivated to apply the guidance regarding wet impregnation conditions disclosed in Mair in order to improve surface smoothness, abrasion resistance, and narrow particle size distribution. 
In particular, Mair teaches that the impregnation pressure in a sealed reactor is generally from 2-100 bar absolute held for 0.3 to 10 hours at elevated temperature, in order to diffuse blowing agent into the polymer granules [0035]. Mair’s disclosed range of 2-100 bar absolute is equivalent to 200 to 10,000 kPa absolute. The person having ordinary skill in the art would have been motivated to produce expanded (foam) particles of amide elastomer (e.g., Pebax) via a process comprising wet impregnation of an aqueous suspension of Pebax particles with nitrogen or hydrocarbon blowing agent, as disclosed by Takano, utilizing pressure conditions for wet impregnation, as disclosed in Mair, in order to effectively diffuse blowing agent into polymer granules, and to 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Takano’s process of producing foam particles at any appropriate impregnation pressure (IMP) within a range of 200-10,000 kPa absolute, as disclosed in Mair, including an IMP within a range of 150-5500 kPa absolute (as recited in claim 10) or 500-4000 kPa (as recited in claim 11). [Additionally with regard to claim 11, as established above, modified Takano suggests a process utilizing nitrogen as a blowing agent (nitrogen is named as suitable blowing agent by both Takano and Mair). Mair teaches that if necessary, you can adjust the impregnation pressure by injection of further propellant [0035]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Takano by adding further nitrogen, as taught by Mair, at any point while heating to reach IMT, in order to adjust the pressure to the desired IMP (including while the temperature is within a range from 30-75 C, as presently recited).  
As to the presently recited depressurizing step, Takano exemplifies slowly depressurizing the sealed pressure container [0133] and taking expandable particles out from the pressure container [0134], which corresponds to the presently recited step of depressurizing the suspension by emptying the pressure vessel. [Takano fails to explicitly teach that the depressurizing step is performed “with a depressurization device,” however, the presently recited “device” is not limited to any particular structure. Therefore, the opening (and opening mechanism) of Takano’s pressure container, through which pressure is slowly released and expandable particles are emptied, is 
Alternatively as to the presently recited depressurizing step recited in claim 1 (and further as to instant claim 13), Mair teaches contacting the suspension of impregnated granules with a liquid cooling medium after releasing the suspension (abstract). In particular, Mair teaches that the suspension of propellant-loaded granules [0036] is expanded by leaving the impregnation vessel through a valve [0039-0042] (corresponding to a depressurization device as recited in claims 1 and 13). Mair teaches an aim that each particle experiences the same conditions after leaving the impregnation vessel [0043], and therefore the suspension is cooled after exiting the expansion device with a suitable coolant, such as a suitable liquid coolant [0044-5] (as recited in instant claim 13). Mair teaches that by using the coolant, only the surface of the particles solidifies, and the expanded particles can be obtained with a narrow size distribution, which simultaneously have a good expandability in subsequent production of molded parts [0052].
In light of Mair’s disclosure, when preparing foam particles by depressurizing a suspension of blowing agent-impregnated polymer particles, the person having ordinary skill in the art would have been motivated to consistently cool the expanded particles after exiting the expansion device (i.e., downstream of the depressurization device) with a liquid coolant in order to obtain a narrow size distribution and/or good expandability in subsequent production of molded parts. It would have been obvious to the person 
As the present recitation of a batchwise process, both Takano and Mair disclose processes which are batchwise (i.e., neither discloses a continuous process). 
As to claims 3 and 4, Takano exemplifies Pebax amide elastomers (see, e.g., [0136] – Pebax 4033 and [0139] – Pebax 5533). As evidenced by the instant specification (Table 1), Pebax 4033 has a nitrogen content of 3.4%, and has a Vicat softening temperature of 131 C. Pebax 5533 has a polyamide content and properties between those of Pebax 4033 and 7233 (see trend in instant Table 1 showing that as the Pebax product number increases, proportion of PA block, N%, and Vicat temperature increase). Therefore, there is reasonable basis to conclude that the Pebax 5533 exemplified by Takano has a nitrogen content within a range of 3.4-6.6% (i.e., within the claimed range) and Vicat softening temperature within a range of 131-164 C (i.e., within the claimed range).
As to claim 5, modified Takano suggests a process according to claim 1, as set forth above. Takano teaches that an average diameter of the resin particles is preferably 0.5 to 1.5 mm [0078]. Takano teaches that at smaller diameters, holdability of a blowing agent (expandability) deteriorates, while at larger diameters, filling property in a mold deteriorates [0078]. Takano fails to specifically teach the average mass of the 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Takano utilizing any appropriate particle diameter in order to achieve the desired balance of properties, including a particle size corresponding to an average weight within the presently claimed range of 1-50 mg/particle. [Given the disclosure in the present specification - page 2 - that a preferred average amide elastomer particle diameter is from 0.2 to 10 mm while the preferred average mass is 1 to 50 mg, there is reasonable basis to conclude that the amide elastomer resin diameter disclosed by Takano corresponds to an average mass within the presently recited range.]
As to claim 9, Mair discloses an impregnation time of 0.3 to 10 hours [0035], which is equivalent to 18 to 600 minutes. Takano and Mair are silent as to keeping the temperature within a 2 C above to 5 C below an IMT for the duration of the impregnation time. However, Mair teaches that the pressure and temperature conditions should be kept as constant as possible in the impregnation vessel for uniform expansion rates in the depressurization step [0006]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Takano utilizing any impregnation time within Mair’s range of 18-600 minutes in order to achieve the desired level of diffusion of blowing agent into the granules, including a time within the presently claimed range of 2-100 minutes, and to have kept the temperature as 
As to claim 17, Takano teaches that bulk density of expanded particles is preferably 0.015 to 0.5 g/cm3. At lower bulk density, appearance is worsened and mechanical strength reduced, while at higher bulk density, the lightweight property of the molded article is deteriorated [0065]. Takano’s bulk density range is equivalent to 15-500 kg/m3, which encompasses the presently claimed range of 20-250 kg/m3. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared expanded particles as suggested by modified Takano having any bulk density within Takano’s disclosed range in order to achieve the desired balance of appearance, strength and weight, including a bulk density within the presently claimed range.
As to claim 18, Takano teaches a step of fusing the foam particles with steam to obtain an expanded molded article [0135] (which corresponds to a foam molding as presently recited). 
As to claim 19, Takano teaches providing expanded particles which have excellent resilience [0015-18, 0026], and exemplifies particles having resiliences ranging from 57-64% (table 1). There is reasonable basis to conclude, therefore, that a resilience within the range of 57-64% is considered excellent according to Takano’s standards and intended applications. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared foam particles according to modified 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) in view of Mair et al (EP 2336225; previously included machine translation cited herein), and further in view of Smith et al (Valve Selection Handbook, Fifth Edition, Elsevier 2004, Chapter 3, pp 47-151). 
The rejection over Takano and Mair is incorporated here by reference.
As to claim 12, modified Takano suggests a process according to claim 1, as set forth above. As set forth in the rejection above, Mair teaches that the suspension of propellant-loaded granules [0036] is expanded by leaving the impregnation vessel through a valve [0039-0042]. However, Mair fails to specifically teach a type of valve, and therefore fails to teach a ball valve as presently recited. 
Smith teaches that ball valves are one of the principal types of manual valves (pp 48-49, including table on p 49), and teaches that from the point of sealing, the concept of the ball valve is excellent. Ball valves are best suited for stopping and starting flow, and moderate throttling, and ball valves will handle fluids with solids in suspension (p 108). In light of Smith’s disclosure, the person having ordinary skill in the art would have recognized that a ball valve would be suited for use as the valve disclosed by Mair because it is excellent for sealing, is suited for stopping and starting flow, and can handle a suspension. It would have been obvious to the person having ordinary skill in the art to have carried out the process according to modified Takano by selecting any 

Response to Arguments
Applicant's arguments filed 6/29/2021 and 7/22/2021 have been fully considered.
Applicant argues (pp 6-7 of 7/22/2021) that Laible teaches away from a batchwise process, and Keppeler must include polylactic acid in the pellet, and therefore the rejections over Laible and Keppeler have been overcome by the amendment to the claims. The examiner similarly finds that the previously set forth rejections have been overcome in view of the amendments filed on 7/22/2021.  However, the claims are not in condition for allowance as new rejections have been set forth.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766